DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, and 12-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Jinkyoo, et al. "Gaussian process regression (GPR) representation in predictive model markup language (PMML)." in view of Pivarski, Jim, Collin Bennett, and Robert L. Grossman. "Deploying analytics with the portable format for analytics (PFA)." [herein Piv] further in view of Eads US 2019/0005411.
	Regarding claims 1, 9, and 17, Park teaches “iteratively execute a machine learning algorithm of a predictive model on training data via a test environment to generate a trained predictive model” (pg. 12 ¶3 “The milling machine data set is randomly divided into a training set Dtrain and testing set Dtest with the ratio of training to testing points set to 7:3. A GPR model is trained in the training environment using Dtrain, and saved in the PMML format using the previously described MATLAB package”)and
“a memory configured to store the [JSON] file that includes the specification for the trained predictive model” (pg. 13 second to last ¶ “Thus, the GPR PMML standard requires that all of the training data points are stored in the PMML file along with the model parameters” Additionally, storing data on memory would be inherent to any computing system such as the one of Park)
Park however does not explicitly teach the remaining limitations. Piv however teaches “store an equation object within the specification, where the equation object comprises a parsable and non-executable description of an encoding function which is applied to input data by the machine learning algorithm when generating a predictive output” (abstract “PFA is an example of what is sometimes called a model interchange format, a language for describing analytic models that is independent of specific tools, applications or systems. Model interchange formats allow one application (the model producer) to export models and another application (the model consumer or scoring engine) to import models”)
“parse the equation object from the specification in the JSON file” (pg. 581 left col. last ¶ “PFA is portable because it is a simple language whose syntax is a strict subset of JSON”) “to extract the description of the encoding function in a non-executable format, generate native code for executing the equation which is compatible with the software application and which is executable within the productive environment” (pg. 581 
    PNG
    media_image1.png
    143
    333
    media_image1.png
    Greyscale
), “and integrate the native code for executing the encoding function into the software application deployed in the productive environment” (pg. 581 ¶ above ¶4 “With PFA-compliant scoring engines, any model that can be described in the PFA language can be quickly added to operational environments.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Piv since by using PFA, one has a easy and portable way of defining the structures of models that allows for seamless implementation on systems. 
As shown in Piv, it is known that PFA is JSON based. Eads further teaches “generate a JavaScript Object Nation (JSON) file that includes a specification for the trained predictive model in a non-executable and programming language-independent format ([0020] ML models can be written in various formats (e.g., binary, XML, JSON, MDFS, PMML, etc.) wherein one having ordinary skill in the art would recognize that JSON is both inherently non-executable and language independent)
“deploy a software application in a productive environment” ([0006] “the system can deploy the ML model from an offline state to an online state without requiring significant parsing”) and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Eads since a combination of known methods would yield predictable results. Both Park and Eads generate formats for their respective predictive models and both parse their respective models. Eads in particular teaches generating a JSON format for their model and integrating it for software deployment. Thus the techniques of Eads would work in a similar and predictable manner when combined with Park and therefore allow for better model formats that are able to be used when the model is needed. 
It is noted that the Piv reference essentially teaches the same limitations taught by Eads as Piv already operates in a JSON format and that using the scoring engines is analogous to deploying the software in a production environment. 
	Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, they are subject to the same rejection. The difference in embodiment including a method and non-transitory readable medium are obvious variations of another and would be inherent to any computing system such as the one of Park.
	Regarding claims 2, 10, and 18, Piv teaches “wherein the machine learning algorithm comprises a type from among one of a regression formula and a classification formula” (abstract The current version is 0.8.1 and contains many of the commonly used statistical and machine learning models, including regression, clustering, support vector machines, neural networks, etc.) “and the processor is configured to add an identifier of the type to the specification in the JSON file” (fig. 5 shows numerous identifiers)
	Regarding claims 4, 12, and 20, Div teaches “wherein the processor is further configured to store, via the specification in the JSON file, description of a plurality of about internal transformations in a non-executable format that are applied on input data by the machine learning algorithm” (pg. 586 fig. 4 which shows a description for random forest classification)
	Regarding claims 5 and 13, Park teaches “wherein the processor is further configured to store descriptions of a plurality of formulas of the machine learning algorithm in non-executable format in the specification of the JSON file ” (pg. 581 
    PNG
    media_image1.png
    143
    333
    media_image1.png
    Greyscale
)
	Regarding claims 6 and 14, Park teaches “wherein the processor further configured to store encoding information of variables a polynomial of the machine learning algorithm within the specification” (previous citation, variables of polynomials can be any data representing in the specificaiton)
	Regarding claims 7 and 15, Park teaches “wherein the processor is configured to export the description, parse the description to obtain the encoding function in the non-executable format, and convert the encoding function in the non-executable format into executable format of the software application” (pg. 4 ¶2 “Furthermore, a MATLAB-based interpreter has been developed to import and export the GPR PMML models”)
	Regarding claims 8 and 16, Park teaches “wherein the processor is further configured to integrate the native code for executing the encoding function within a predictive analytics application deployed in the productive environment” (pg. 12 ¶1 “The package is made up of four main modules: a PMML parser, PMML generator, GPR core, and GPR interface. The PMML parser is designed to extract important information from a PMML file, such as the kernel type and hyper-parameters” which shows the parser and integrator).
	Regarding claims 22, the Park and Eads references have been addressed above. Park teaches “wherein the processor is further configured to receive new data associated with the software application, and execute the software application with the native code of the encoding function  integrated therein within the productive environment to generate a prediction based on the new data and the encoding function , and output the prediction via a user interface” (Park abstract “This paper describes Gaussian process regression (GPR) models presented in predictive model markup language (PMML). PMML is an extensible-markup-language (XML) -based standard language used to represent data-mining and predictive analytic models, as well as pre- and postprocessed data. The previous PMML version, PMML 4.2, did not provide capabilities for representing probabilistic (stochastic) machine-learning algorithms that are widely used for constructing predictive models taking the associated uncertainties into consideration. The newly released PMML version 4.3, which includes the GPR model” wherein Park generally deals with prediction and thus obtaining data to use the PMML).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124